The election of Alfred A. Abbott, returned a member from the town of Danvers, being controverted by Charles A. Gardner and others, the committee on elections reported thereon as follows:-
“ It appeared in evidence, that at the election in Danvers, on the 10th of November, 1851, the votes for representatives were received, sorted, and counted, and declaration thereof made as *649follows :• — whole number of votes, 1317; necessary to a choice, 659 ; John Hines had 663, Philemon Putnam had 660, Alfred A. Abbott had 658, and Messrs. Hines and Putnam were declared elected.
As to the third representative, there was no choice, and the record of the town-meeting and the certificate of election were made accordingly.
It further appeared, that in counting the votes at said election, two envelopes with their contents were rejected, because the names of the candidates voted for were not all upon one piece of paper. In one envelope, the vote for governor, lieutenant-governor and senators, and two representatives, was upon one piece of paper, and a vote for one representative upon another; and in the other envelope, a vote for three representatives was on a separate piece of paper; but in each case, and in regard to every name, the office voted for was indicated, and all the names of persons voted for in each envelope made the exact number necessary to constitute an entire ticket.
The name of Alfred A. Abbott was upon the separate piece of paper in each of the envelopes thus rejected.
Had these votes been counted, the ballot would have stood: whole number of votes, 1319; necessary -to a choice, 660; Alfred A. Abbott had 660, and would have been elected.
In the warrant calling the town-meeting, the selectmen gave notice that all votes for governor, lieutenant-governor, senators and representatives in the general court, must be brought in on one ballot; and they rejected the two votes for Mr. Abbott, because borne on separate pieces of paper.
It further appeared, that several days subsequent to the town-meeting, the selectmen inserted the name of Mr. Abbott in the certificate containing the names of the representatives first declared elected, although the record of the town-meeting showed that he was not elected.
The committee are of the opinion, that the notice in the warrant, directing the names of all persons voted for to be on one ballot, was merely directory* and as a matter of conve*650nience, — and as there could be no doubt of the intent of the voter, and no uncertainty as to the whole number of ballots cast, the two votes rejected should be counted for Mr. Abbott, thus making the number necessary for a choice.
The committee therefore recommend that the petitioners have leave to withdraw.”
The report was agreed to.1

 74 J. H. 367.